Citation Nr: 1428956	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-16 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date prior to July 31, 2008, for service connection for post-traumatic stress disorder (PTSD) with bipolar disorder and anxiety disorder (claimed as sleep disorder and depression).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from January 1987 to January 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from rating an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified at June 2013 videoconference as to the claim for an earlier effective date for service connection for an acquired psychiatric disorder, to include PTSD.  A transcript of that hearing is contained within Virtual VA.  

At the June 2013 videoconference the Veteran rendered testimony in support of an application to reopen a claim for service connection for infertility.  The Board notes that as to the application to reopen the claim for service connection for infertility, even if such a claim were granted compensation would be by special monthly compensation (SMC) for loss of use of a creative organ.  The Veteran acknowledged this at the videoconference.  Page 7 of that transcript.  

However, the issue of service connection for infertility is not on appeal.  Rather, an application to reopen that claim was denied in September 2010 and the Veteran was notified of that decision by RO letter of September 25, 2010.  Thereafter, she did not file a Notice of Disagreement (NOD) within one year of that decision which would have initiated an appeal.  Rather, it is not until receipt of a duplicate copy of a December 13, 2006, letter from a VA physician was received in January 2011 that the Veteran applied to reopen the claim for service connection for infertility.  The RO has not adjudicated this application to reopen, even in rating decisions in January 2011 which denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), in July 2012 which granted a TDIU rating, an November 2012 rating decision which granted an earlier effective date for the TDIU rating, or a January 2013 rating decision.  The January 2013 rating decision denied entitlement to SMC for loss of use of a creative organ because service connection was not in effect for infertility.  

Thus, the matter of service connection for infertility is not before the Board because there has been no adjudication of the January 2011 application to reopen that claim.  Accordingly, the Board has no jurisdiction over this matter and it is referred to the RO for initial consideration and adjudication.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, a review of which does not reveal anything pertinent to the present appeal, except the transcript of the June 2013 Board videoconference and VA treatment (CAPRI) records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In an April 2007 rating decision the RO, after considering the evidence then of record including the Veteran's service treatment records, denied service connection for an acquired psychiatric disorder, to include PTSD; the Veteran was notified of the denial, and of her appellate rights, but did not initiate an appeal, nor was new and material evidence received within one year of the notification of the denial.

2.  On July 31, 2008, the RO received an application to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD.  

3.  An August 2010 rating decision granted service connection for PTSD with bipolar disorder and anxiety disorder (claimed as sleep disorder and depression) and assigned an effective date of July 31, 2008 (the date of the claim to reopen).  

4.  The record contains no statement or communication from the Veteran or her service representative after the April 2007 rating decision, prior to July 31, 2008, that constitutes a pending claim for service connection for an acquired psychiatric disorder, to include PTSD.  


CONCLUSIONS OF LAW

1.  The April 2007 rating decision, in which the RO denied service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.105. 3.156, 20.302, 20.1103 (2013).  

2.  The claim for an effective date earlier than July 31, 2008, for the award of service connection for an acquired psychiatric disorder, to include PTSD, is without legal merit.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.401 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The present appeal stems from an initial August 2010 grant of service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran was previously provided the appropriate VCAA notification of what was needed to substantiate the application to reopen that claim by RO letter in August 2008.  

The Court held that in cases where, as is the case here, service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, VA was not required to send the Veteran new notices in connection with her claim for an earlier effective date for service connection.  In any case, the notice letter dated in August 2008 provided the Veteran with the general criteria for assigning effective dates.  

The determination in this case is dependent on the documents and evidence received by VA prior to the initiation of the Veteran's current appeal.  No additional amount of development could alter the factual record in this case, unless there were VA records which had been created but were not on file and, here, there is no such indication or allegation.  VA has no further duty, therefore, to notify the Veteran of evidence needed to substantiate the claim, or to assist her in obtaining evidence, in that no reasonable possibility exists that any such evidence could conceivably exist.  Thus, no further assistance would aid her in substantiating the effective date claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

In the present appeal, a March 2011 SOC included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of service connection.  That SOC explained the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim, to include during the June 2013 videoconference.  While additional evidence was submitted at that videoconference, along with a waiver of initial RO consideration thereof, it pertains to another and pending claim, i.e., service connection for infertility, which for the reasons explained is not before the Board.  

At the June 2013 Board videoconference the undersigned clarified the issues on appeal, the undersigned and service representative asked questions to ascertain the basis for the claim for an earlier effective date for service connection.  The actions of the undersigned comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103; and Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  

The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

II. Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.401 (2013).   

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r) (2013).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

Historically, the Veteran was notified by RO letter of April 23, 2007, of a rating decision that month which denied service connection for an acquired psychiatric disorder, including PTSD.  That rating decision also denied other claims.  An NOD was received in May 2007 as to the denial of some of the claims addressed in the April 2007 rating decision but not the claims for service connection for an acquired psychiatric disorder, including PTSD.  

Thereafter, the Veteran applied to reopen those claims in VA Form 21-4138, Statement in Support of Claim, received on July 31, 2008.  The application to reopen was denied by a February 2009 rating decision.  The denial of the application to reopen was confirmed and continued by an April 2009 rating decision and an NOD was received in November 2009, within one year of both the February 2009 and April 2009 rating decisions.  

Subsequently, an August 2010 rating decision granted service connection for PTSD with bipolar disorder and anxiety disorder (claimed as sleep disorder and depression) and granted an initial 70 percent disability rating, all effective July 31, 2008 (date of the application to reopen the claim).  

The SSA records on file include a December 13, 2006, letter from the Veteran's service representative setting forth multiple claims for service connection, including service connection for "ptsd/anxiety due to sexual trauma."  Attached to the Veteran's November 2010 notice of disagreement (NOD) to the July 31, 2008, effective date for service connection for her psychiatric disorder was another copy of this letter.  However, the original was on file at the time of and predates the April 2007 rating decision which denied service connection for an acquired psychiatric disorder, including PTSD.  The Veteran was notified of that rating decision by RO letter of April 23, 2007, but she did not appeal that decision.  Rather, as noted above, a May 2007 letter from her service representative specifically stated that the decisions of the April 2007 rating decision denying service connection for carpal tunnel syndrome of each wrist and the ratings assigned for her service-connected hallux valgus of each foot were being appealed.  Parenthetically, a statement of the case (SOC) was issued in May 2007 addressing those matters but the appeal was never perfected by filing a Substantive Appeal (VA Form 9 or equivalent) within one year of the notification of the RO decision or within 60 days of the May 2007 SOC.  

At the June 2013 videoconference the Veteran testified that she had PTSD due to having been raped during service and had continuously had psychiatric symptoms since that time.  Thus, she believed the proper effective date for the grant of service connection should be the day after she was discharged from active service.  Page 3 of the transcript.  She had not filed a claim for compensation for this disability until 2006 because she was unaware that she could receive benefits.  Page 4.  She had informed VA of her psychiatric problems but nothing had been done.  Page 5.  

In this regard, the Board has carefully reviewed the record, but finds no indication of record, nor does the Veteran contend, that either she or any representative submitted any written statement within the one year appeal period which could be interpreted as a valid NOD to the April 2007 decision.  In fact, the next document submitted by the Veteran was a claim filed thereafter for service connection and increased ratings for unrelated disabilities.  

Nevertheless, applicable regulations provide that if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b) "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3e 1362, 1367 - 68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In the instant case, there was no evidence submitted within one year of the April 2007 rating decision.  There are no private treatment records of record received by VA reflecting treatment during this period and the Veteran does not allege that any such records exist.  Also, VA clinical records showed that while the Veteran did receive VA treatment none of those records reflect an intent to claim or a belief in entitlement to compensation for a psychiatric disorder.  

Under the 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  However, this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of a veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  In sum, merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  

Thus, records of VA treatment for the Veteran's psychiatric problems, including any 
PTSD, prior to July 31, 2008, do not constitute a request to reopen a claim for service connection.  

In addition, there is no correspondence from the Veteran, dated prior to July 31, 2008, but after the April 2007 rating decision, that can be interpreted, even when viewed from the most liberal point of view, as an informal claim for this benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  Following the 2007 denial, there was no reference to psychiatric disability, much less PTSD, in the correspondence from the Veteran or her representative.  

In sum, after the April 2007 rating decision the claims files contains no communication from the Veteran at any time prior to July 31, 2008, but after the April 2007 rating decision, which could reasonably be interpreted by VA as expressing a belief on the part of the Veteran to entitlement to service connection for an acquired psychiatric disorder, including PTSD.  

As such, given the lack of new and material evidence within one year of the April 2007 rating decision, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Accordingly, unless an exception to finality applies, that April 2007 decision became final (and, hence, provides no basis for assignment of an earlier effective date for any subsequently granted benefit).  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103. 

While the finality of the April 2007 decision could also be vitiated by a finding of clear and unmistakable (CUE) in that decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates), no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face -persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  In this case, the arguments of the Veteran and her representative do not actually allege CUE, much less reflect the type of specificity need to sufficiently raise such a claim.  

Moreover, the Board also finds that there is no document associated with the claim files that can be construed as a pending claim for service connection for an acquired psychiatric disorder, including PTSD, at any point after the final April 2007 rating decision but prior to the July 31, 2008, application to reopen the claim.  Thus, no earlier effective date is assignable for the award of service connection for an acquired psychiatric disorder, to include PTSD, on this basis. 

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As such, on these facts, no effective date for the grant of service connection for PTSD earlier than July 31, 2008, is assignable.  Thus, the claim for an earlier effective date must be denied as being without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date prior to July 31, 2008, for service connection for PTSD with bipolar disorder and anxiety disorder (claimed as sleep disorder and depression) is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


